_ <<>)'l~)¢v ah

An unpub|isl‘]led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JEAN MARIE JOYCE, No. 64656
Appellant,

vs. y
MICHAEL P. JOY.CE, F l L E 
R€Spondent.   

|E K. UNDEMAN
DLE`£§{ACF SUPREME COURT

ny DE.F‘UTY CLERK

ORDER DISMISSING APPEAL

Appe]lant has moved to voluntarily dismiss this appeal. The
unopposed motion is 'granted, with the parties to bear their own fees and
costs, NRAP 42(b), and we

ORDER this appeal DISMISSED.

CLERK oF THE SUPREME CC)URT
TRACIE K. LINDEMAN

BY=  

cc: Hon. Kenneth E. Pollock, District Judge
Paul H. Schofield, Settlement Judge
M€Gannon LaW Office, P.C.
Law Offices of Robert L. Hempen II
Eighth District Court Clerk

SuPnEME Coum
oF
Nevnn»x

CLEF{K’S ORDER

\‘-1-|075(0